Exhibit 10.1

AGREEMENT REGARDING MASTER LEASES NO. 2

THIS AGREEMENT REGARDING MASTER LEASES No. 2 (hereinafter, this “Agreement”) is
dated as of the 31st day of December, 2014, and is between VENTAS REALTY,
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and assigns, “Lessor”), and KINDRED HEALTHCARE, INC., a Delaware
corporation formerly known as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE
OPERATING, INC., a Delaware corporation formerly known as Vencor Operating, Inc.
(“Operator”; Operator, jointly and severally with Kindred and permitted
successors and assignees of Operator and Kindred, “Tenant”).

RECITALS

A. Lessor and Tenant have heretofore entered into (1) that certain Second
Amended and Restated Master Lease Agreement No. 1 (such agreement, as heretofore
amended, is herein referred to as “ML1”) dated as of April 27, 2007, and Ventas,
Inc. executed a Joinder to such ML1 with respect to one (1) leased property
which was formerly demised thereunder (Facility No. 4619), (2) that certain
Second Amended and Restated Master Lease Agreement No. 2 (such agreement, as
heretofore amended, is herein referred to as “ML2”) dated as of April 27, 2007,
(3) that certain Second Amended and Restated Master Lease Agreement No. 3 (such
agreement, as heretofore amended, is herein referred to as “ML3”) dated as of
April 27, 2007, and (4) that certain Second Amended and Restated Master Lease
Agreement No. 4 (such agreement, as heretofore amended, is herein referred to as
“ML4”) dated as of April 27, 2007, and Ventas, Inc. executed a Joinder to such
ML4 with respect to one (1) leased property demised thereunder and which is to
be demised under ML5 referenced below (Facility No. 4614) (ML1, ML2, ML3 and ML4
are sometimes collectively referred to herein as “ML1-4”).

B. Lessor and Tenant have heretofore entered into that certain Amended and
Restated Master Lease Agreement No. 5 (such agreement, as heretofore amended, is
herein referred to as “ML5”) dated as of September 30, 2013, and Ventas, Inc.
executed Joinders to such ML5 with respect to Facility Nos. 4614 and 4619.

C. Lessor and Tenant previously entered into that certain Agreement Regarding
Master Leases (“ARML1”) dated as of September 30, 2013 containing agreements
relating to, and certain amendments of, each of ML1, ML2, ML3, ML4 and ML5 (each
of ML1, ML2, ML3, ML4 and ML5 is referred to herein as a “Master Lease” and
collectively as the “Master Leases”; each capitalized term that is used in this
Agreement and not otherwise defined shall have the same meaning herein as in the
Master Leases).

D. Lessor and Tenant desire to enter into this Agreement containing additional
agreements relating to, and certain amendments of, each of the Master Leases.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:



--------------------------------------------------------------------------------

1. Payment to Lessor. In consideration of Lessor’s entry into this Agreement
Tenant, within 10 business days after the execution and delivery of this
Agreement, shall pay to Lessor the sum of $37,000,000, which sum shall be paid
to Lessor by wire transfer to the account referenced on Exhibit A.

2. Modification of Payments in Connection with Changes of Control. Clause (i) of
Section 25.1.7 of each of ML1, ML2 and ML4 is hereby replaced with the following
“(i) as and when received by Tenant, (a) 80% of any consideration (including,
without limitation, capital stock, stock options or warrants, license fees and
all other forms of remuneration) received on account of any assignment (other
than an assignment on account of a Kindred Change of Control Transaction (as
defined in that certain Amended and Restated Master Lease Agreement No. 5 dated
as of September 30, 2013 between Lessor and Tenant), or (b) in the case of a
Kindred Change of Control Transaction, the greater of (x) 10% of any
consideration (including, without limitation, capital stock, stock options or
warrants, license fees and all other forms of remuneration) received on account
of any assignment on account of a Kindred Change of Control Transaction, or
(y) 10% of the then-current Base Rent at the time of such Kindred Change of
Control Transaction”. ML5 is not being modified by this Agreement.

3. Maintenance

3.1. Payment. In relation to Tenant’s maintenance obligations (in accordance
with the requirements of the Master Leases) with respect to certain properties
previously removed from the Master Leases, within 10 business days after the
execution and delivery of this Agreement, Tenant shall pay to Lessor the sum of
$3,000,000, which sum shall be paid to Lessor by wire transfer to the account
referenced on Exhibit A.

3.2. Release. Lessor hereby releases Tenant, its affiliates or subsidiaries, all
of their respective past, present and future officers, directors, managing
directors, members, partners, employees, and, in their capacities as such, their
agents, attorneys, accountants, advisors, and representatives, and each of their
predecessors, successors and assigns, from any and all claims, actions, causes
of action, proceedings, controversies, liabilities, obligations, rights, suits,
damages, losses, judgments, duties, costs, expenses, fees, demands, matters and
issues of any kind or nature whatsoever, that have been or could have been
asserted directly or derivatively, in any court, tribunal or proceeding,
existing or hereafter arising, in law, equity, or otherwise, in connection with:
(a) the maintenance, repair, replacement and life-safety obligations under the
Master Leases (including without limitation any alleged deficiencies of that
nature under Sections 7.2.4, 8.1, 8.2, and 9.1(a) of the Master Leases) with
respect to any of the Leased Properties identified on Exhibit C (the “Release
Properties”); and (b) any alleged deficiencies in capital expenditures with
respect to any of the Release Properties.

4. ML3. The parties acknowledge that Tenant is no longer in possession of any of
the Properties formerly demised under ML3. Notwithstanding such fact, the
parties may continue to have obligations and rights under ML3 that expressly
survive termination of ML3. For the avoidance of doubt, the parties acknowledge
that Article 25 of ML3 is no longer in effect.

 

2



--------------------------------------------------------------------------------

5. Lessor Costs. Tenant shall pay, as Additional Charges, on behalf of Lessor,
or reimburse Lessor for, any and all actual reasonable out-of-pocket costs or
expenses paid or incurred by Lessor, including, without limitation, reasonable
attorneys’ fees, in connection with the negotiation and administration of this
Agreement.

6. Certain Terminating Leased Properties. Attached hereto as Exhibit B is a list
of nine facilities (each, a “Terminating Leased Property” and collectively, the
“Terminating Leased Properties”). By agreement of Lessor and Tenant, the Master
Lease applicable to each of the Terminating Leased Properties shall terminate,
as to each such Terminating Leased Property, as of the Final Lease Date for such
Terminating Leased Property, subject, however, to the terms and conditions of
the applicable ML1-ML4, as amended or otherwise affected by this Agreement.
“Final Lease Date” means, with respect to a Terminating Leased Property, the
later of (a) December 31, 2015, or (b) if Lessor has entered into an agreement
(e.g. a lease or sale agreement) prior to such date (and notified Tenant of same
pursuant to a Transfer Notice) for a third party to take possession of such
Terminating Leased Property, the earlier of (i) the date such party takes
possession of such Terminating Leased Property, or (ii) the date such agreement
is terminated. Relative to the Terminating Leased Properties and notwithstanding
anything to the contrary contained in any of the Master Leases, Lessor and
Tenant agree as follows:

6.1. Lessor and Tenant Efforts. Lessor shall use commercially reasonable
efforts, with respect to matters wholly within its control, consistent with its
past practice, to sell or lease each Terminating Leased Property (except that
the parties acknowledge and agree that Lessor is unlikely to, and shall not be
required to, retain the services of broker in connection therewith), until the
later of (i) December 15, 2015, and (ii) if a Terminating Leased Property is
under contract to be leased or sold as of December 15, 2015, then the day on
which the sale or lease, as applicable, of such Terminating Leased Property is
consummated or the agreement with respect thereto is terminated. Tenant shall
use commercially reasonable efforts, with respect to matters wholly within its
control, consistent with its past practice, to assist Lessor in selling or
leasing the Terminating Leased Properties until the later of (i) December 15,
2015, and (ii) if a Terminating Leased Property is under contract to be leased
or sold as of December 15, 2015, then the day on which the sale or lease, as
applicable, of such Terminating Leased Property is consummated or the agreement
with respect thereto is terminated.

6.2. Transfer Notice. From time to time from and after the date of this
Agreement, but in no event later than December 31, 2015 (the “Transfer Notice
Deadline”), Lessor may notify Tenant of its election to require that a
Terminating Leased Property or Terminating Leased Properties identified by
Lessor in its notice (each, a “Transfer Notice”) be transferred and transitioned
as provided in this Agreement.

6.3. Transfer Date. Each Transfer Notice shall specify the date (subject to
extension as described below, the applicable “Transfer Date”) on which such
transfer and transition is to occur with respect to the identified Terminating
Leased Property(ies) (contingent upon the obtaining of any necessary regulatory
approvals and the satisfaction of Lessor’s other requirements for the
commencement of the lease, or closing of the sale, with the applicable
replacement operator), which Transfer Date shall be not less than 45 days (or
some lesser amount as agreed by Lessor and Tenant) after Tenant’s receipt of the
applicable Transfer Notice

 

3



--------------------------------------------------------------------------------

(provided, however, that (i) if the Transfer Date specified by Lessor in its
Transfer Notice is less than 90 days after Tenant’s receipt of such Transfer
Notice, then, if Tenant shall reasonably and in good faith determine (which
determination shall be made as soon as practicable) that an extension of the
specified Transfer Date is required due to the requirements of the Worker
Adjustment and Retraining Notification Act, then, as soon as practicable, but in
any event within 15 days of such determination by Tenant, Tenant shall so notify
Lessor in writing, and the Transfer Date that was specified in Lessor’s Transfer
Notice shall be extended to such later date set forth in such notice by Tenant
by which the requirements of the Worker Adjustment and Retraining Notification
Act shall be satisfied (which date shall not, in any event, be later than the
90th day after Tenant’s receipt of such Transfer Notice) and (ii) Lessor shall
have the right, at its option by written notice (the “Extension Notice”) to
Tenant from time to time after delivery of the applicable Transfer Notice, to
extend the Transfer Date); provided that the Transfer Date specified by Lessor,
exclusive of any extension pursuant to clause (i) above, may not be extended by
Lessor beyond the applicable Final Lease Date (the Transfer Date, as it may be
extended by Lessor pursuant to clause (ii) above or by Tenant pursuant to clause
(i) above, is referred to herein as the “Lessor’s Outside Closing Date”).

6.4. Payment to Tenant for Personal Property. As and to the extent provided in
the Master Leases, Tenant is to be paid for certain personal property at the
Terminating Leased Properties by Lessor (or lessor’s designee) with such payment
being calculated in accordance with past practice.

6.5. Payment to Tenant for Sales. For any Terminating Leased Property that
Lessor sells in fee simple to a third party, Lessor shall pay to Tenant 25% (up
to an aggregate of $3,000,000 for all such sales) of the Net Sale Proceeds for
such Terminating Leased Property, promptly after indefeasibly received by
Lessor. Lessor shall have no obligation to sell any Terminating Leased Property.
Lessor’s aggregate payments pursuant to this Section 6.5 shall not exceed
$3,000,000. “Net Sale Proceeds” shall mean the cash sale proceeds received by
Lessor for closing the sale of a Terminating Leased Property, minus all of
Lessor’s reasonable costs and expenses in connection with such sale,
(i) including, without limitation, the following costs of Lessor: brokerage
fees, transfer taxes, legal fees, title costs, modifications or improvements to
the property relating to such sale, warranty or indemnity claims paid (which are
not due to an intentional breach of any agreement by Lessor) and the price paid
by Lessor to Tenant to purchase personal property, but (ii) excluding Compliance
Costs (as defined herein) to the extent paid by Tenant as provided in Section 7.

6.6. Wind Down Election. At any time between December 15, 2015 and December 31,
2015 (inclusive), Tenant shall notify (a “Wind Down Notice”) Lessor of any
Terminating Leased Properties for which it will wind down operations in the
event Lessor has not transferred possession thereof prior to the Final Lease
Date therefor. If on the Final Lease Date for any Terminating Leased Property,
(i) Lessor has not transferred possession of such Terminating Leased Property
(an “Untransferred Property”) to a third party, and (ii) Tenant did not timely
deliver a Wind Down Notice for such Terminating Leased Property, then such
Terminating Leased Property shall cease to be a Terminating Leased Property and,
notwithstanding anything to the contrary herein, shall remain leased under its
applicable Master Lease in accordance with the terms thereof.

 

4



--------------------------------------------------------------------------------

6.7. Expiration of Term; Wind Down Properties. The expiration date of the Term
for the each of the Terminating Leased Property(ies) shall be the applicable
Final Lease Date, or such earlier date as a Terminating Leased Property may be
transferred pursuant to Section 6.3. For the avoidance of doubt, notwithstanding
the expiration of the Term of any Terminating Leased Property that is an
Untransferred Property for which a Wind Down Notice has been timely given (a
“Wind Down Property”), Tenant shall continue to have the right as tenant to use
and occupy such Wind Down Property in accordance with the Master Leases and this
Agreement (i.e., to effectuate the transfer or wind down of operations, as
applicable), and no holdover tenancy shall be deemed to occur thereby, so long
as Tenant effectuates a Facility Termination and vacates such Wind Down Property
and redelivers possession thereof to Lessor, in accordance with the requirements
of the Section 40.3(c) of each of the Master Leases and this Agreement; provided
that notwithstanding anything to the contrary herein or in the Master Leases,
(i) Tenant shall be obligated to pay the full amount of all rent under the
applicable Master Lease (including Base Rent) with respect to such Wind Down
Property and there shall be no Reimbursement Period with respect to such Wind
Down Property, and (ii) Tenant may not commence a Facility Termination with
respect to any Terminating Leased Property until the Final Lease Date for such
Terminating Leased Property. If, for a Terminating Leased Property, (a) a
Transfer Notice has not been delivered by the Transfer Notice Deadline and
Tenant has delivered the Wind Down Notice therefor, or (b) Lessor delivers a
Transfer Notice but fails to close the transfer of such Terminating Leased
Property by Lessor’s Outside Closing Date, then Tenant may immediately commence
the Facility Termination for such Terminating Leased Property in accordance with
the Master Leases and this Agreement.

6.8. Half Rent. For any Terminating Leased Property that remains demised
pursuant to the Master Leases on or after the applicable Rent Reduction Date,
the Base Rent payable with respect to such Terminating Leased Property shall be
50% of the amount that would otherwise be payable as Base Rent for such
Terminating Leased Property under the applicable Master Lease. “Rent Reduction
Date” means, with respect to a Terminating Leased Property, January 1, 2016,
extended (i.e. made later) by the length of any delay in the process of
transferring possession of such Terminating Leased Property to a third party
that is caused by Tenant (or its Affiliates or matters reasonably within the
control of Tenant or its Affiliates), including, without limitation, Tenant’s
failure to comply with its obligations under Sections 6.1 and 6.9. The Rent
Reduction Date shall not apply with respect to any Terminating Leased Properties
that cease to be Terminating Leased Properties, e.g. pursuant to Section 6.6 or
7.2.

6.9. Compliance with Lease Transition Terms. Except as otherwise expressly
provided in this Agreement, each of Lessor and Tenant shall comply with the
provisions of Section 40.3 of the Master Leases, and any other applicable
provisions of the Master Leases relating to transfer of operations, in
connection with any such early transition and transfer of any Terminating Leased
Property(ies) identified from time to time by Lessor. In addition, prior to the
applicable Transfer Date with respect to each Terminating Leased Property,
Tenant and the applicable replacement operator identified by Lessor shall enter
into an Operations Transfer Agreement that is usual and customary for facilities
comparable to the Terminating Leased Property(ies) and otherwise in a form
mutually and reasonably agreed upon by Tenant and such replacement operator;
relative to the foregoing, Tenant further agrees, upon reasonable advance notice
from Lessor, to use good faith and commercially reasonable efforts to enter into
such Operations Transfer Agreement concurrently with such replacement operator’s
entry into a lease of the subject Terminating Leased Property(ies) with Lessor
or as soon thereafter as practicable.

 

5



--------------------------------------------------------------------------------

6.10. Continued Operating of Properties. Tenant shall continue to operate each
Terminating Leased Property though the Final Lease Date therefor (and
thereafter, as applicable, e.g. as contemplated in Section 6.7). Notwithstanding
anything to the contrary contained in any Master Lease, Tenant acknowledges and
agrees that Tenant has elected to forego, and hereby elects to forego, its
rights under the Master Leases (including, without limitation, Section 40.3 of
each Master Lease) to reimbursement of operating deficits, and operating losses
and expenses, during any Reimbursement Period that may apply to any of the
Terminating Leased Properties.

6.11. Authorizations. In the case of any Facility Termination with respect to
any Terminating Leased Property, to the extent permitted by applicable Legal
Requirements, Tenant shall preserve in force any Authorizations relating to such
Terminating Leased Property, until possession of such Terminating Leased
Property is surrendered to Lessor or its designee, and, if requested by Lessor,
Tenant shall, to the extent permitted by applicable Legal Requirements, transfer
to Lessor or Lessor’s designee and/or cooperate in all reasonable respects with
Lessor or Lessor’s designee to enable Lessor or Lessor’s designee to apply for
and obtain all Authorizations necessary for the operation of such Terminating
Leased Property for its Primary Intended Use and with all of its current
licensed beds. The costs of any such transfer or obtaining of Authorizations
shall be paid by Lessor or its designee.

7. Terminating Leased Property Costs.

7.1. Payment by Tenant. Notwithstanding anything to the contrary herein, in
addition to any obligations under the Master Leases, Tenant shall pay, or
reimburse Lessor, or Lessor’s designee, upon request, for all costs and expenses
(“Compliance Costs”) necessary for any Terminating Leased Property to meet any
Legal Requirements (including Legal Requirements that must be met by such
Terminating Leased Property), or regulatory approvals that must be obtained with
respect to such Terminating Leased Property, for such Terminating Leased
Property to be operated by, sold to, leased to, or otherwise transferred to a
new Person for a similar use as that of Tenant or for any Authorizations to be
transferred to such a new Person. Such costs, may include, without limitation
capital expenditure projects or renovations required at the Terminating Leased
Properties by any governmental authorities (including the Connecticut Department
of Public Health).

7.2. Retention Option. Tenant shall not be responsible for any payments pursuant
to Section 7.1 in excess of $5,000,000 (aggregated against all Terminating
Leased Properties) unless Lessor (or a potential purchaser or lessee from
Lessor), for any Terminating Leased Property that would cause such payments to
exceed $5,000,000, first delivers to Tenant an estimate of the Compliance Costs
for such Terminating Leased Property and Tenant fails to notify (a “Retention
Notice”) Lessor within 10 business days thereafter that it has elected to remove
such Terminating Leased Property from the set of Terminating Leased Property. If
Tenant timely delivers a Retention Notice for a Terminating Leased Property,
then such Terminating Leased Property shall cease to be a Terminating Leased
Property and, notwithstanding anything to the contrary herein, shall remain
leased under its applicable Master Lease in accordance with the terms thereof.

 

6



--------------------------------------------------------------------------------

8. Amendments to Section 7.2.7(m). Section 7.2.7(m) of each of ML1-ML4 is hereby
amended and restated in its entirety to read as follows, effective as of the
date hereof:

8.1. In the case of ML1:

“(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that
(i) are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than 24 such beds.”

8.2. In the case of ML2:

“(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that
(i) are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than 41 such beds.”

8.3. In the case of ML4:

“(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that
(i) are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than 18 such beds.”

9. Conflict; Unified Commercial Operating Lease. In the event of a conflict
between the Master Leases and this Agreement, this Agreement shall control in
all events. Except as set forth in this Agreement, the Master Leases shall
remain in full force and effect. It is acknowledged and agreed that, except as
otherwise expressly provided herein or in the Master Leases, the inclusion of
each of the Leased Properties on a continuing basis in the Master Lease under
which it is demised is an essential element of the leasing transaction described
in such Master Lease for Lessor, and that, except as otherwise expressly
provided herein or in the Master

 

7



--------------------------------------------------------------------------------

Leases, Lessor shall not be obligated and may not be required to lease to Tenant
less than all of the Leased Properties demised pursuant to the applicable Master
Lease. It is further acknowledged and agreed that each Master Lease is not a
residential lease within the meaning of the U.S. Bankruptcy Code, as amended,
and that each Master Lease is an operating lease, and not a capital lease, for
all accounting, tax and legal purposes.

10. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11. Integration. This Agreement, the Master Leases and ARML1 contain the entire
agreement between Lessor and Tenant with respect to the subject matter hereof.
No representations, warranties or agreements have been made by Lessor or Tenant
except as set forth in this Agreement, the Master Leases and ARML1.

12. Severability. If any term or provision of this Agreement is to be invalid or
unenforceable, such term or provision shall be modified as slightly as possible
so as to render it valid and enforceable; if such term or provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Agreement and same shall remain in full force
and effect.

13. Subject to Law. This Agreement was negotiated in the State of New York,
which State the parties agree has a substantial relationship to the parties and
to the underlying transaction embodied hereby. In all respects, the law of the
State of New York shall govern the validity of and enforceability of the
obligations of the parties set forth herein, but the parties hereto will submit
to jurisdiction and the laying of venue for any suit on this Agreement in the
Commonwealth of Kentucky.

14. Waivers. No waiver of any condition or covenant herein contained, or of any
breach of any such condition or covenant, shall be held or taken to be a waiver
of any subsequent breach of such covenant or condition, or to permit or excuse
its continuance or any future breach thereof or of any condition or covenant
herein.

15. Binding Character. This Agreement shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

16. Modification. This Agreement may be only be modified by a writing signed by
both Lessor and Tenant.

17. Forbearance. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or default by any other party hereto
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

 

8



--------------------------------------------------------------------------------

18. Headings and Captions. The headings and captions of the sections of this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement or any provision hereof.

19. Gender and Number. As used in this Agreement, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

20. Coordinated Disclosures. The parties hereto shall cooperate with respect to
any disclosures of information concerning this Agreement and the transactions
contemporaneous herewith, and shall share such disclosures with the other
parties a reasonable period of time prior to making such disclosures in order to
facilitate such cooperation.

21. Authority. The parties represent and warrant to each other that each of
them, respectively, has full power, right and authority to execute and perform
this Agreement and all corporate action necessary to do so has been duly taken.
In order to induce Lessor to enter into this Agreement, Tenant hereby represents
and warrants to Lessor that Tenant’s entry into this Agreement does not require
that any consent or approval first be obtained from any lender of Tenant or its
Affiliates.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:   /s/ Douglas L. Curnutte Name: Douglas L. Curnutte Its: Senior
Vice President, Corporate Development TENANT: KINDRED HEALTHCARE OPERATING,
INC., a Delaware corporation formerly known as Vencor Operating, Inc. By:   /s/
Douglas L. Curnutte Name: Douglas L. Curnutte Its: Senior Vice President,
Corporate Development LESSOR: VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware
limited partnership By:   Ventas, Inc., a Delaware corporation, its general
partner

  By:   /s/ Brian K. Wood   Name: Brian K. Wood   Its: Sr. Vice President &
Chief Tax Officer



--------------------------------------------------------------------------------

STATE OF Illinois

  ) COUNTY OF Cook   )

This 26th day of December, 2014, personally came before me Rita Rzeszutko, a
Notary Public in and for said County and State, Brian K. Wood, who being by me
duly sworn, says that he/she is the Sr. Vice President & Chief Tax Officer of
VENTAS, INC., a Delaware corporation, in its capacity as the general partner of
Ventas Realty, Limited Partnership, a Delaware limited partnership and that the
seal affixed to the foregoing instrument in writing is the corporate seal of
said corporation, and that said writing was signed and sealed by him on behalf
of such corporation by its authority duly given, in its aforesaid general
partner capacity, on behalf of the aforesaid limited partnership. And the said
Brian K. Wood, SVP & Chief Tax Officer acknowledged the said writing to be the
act and deed of said corporation, acting in such general partner capacity.

WITNESS my hand and notarial stamp/seal this 26th day of December, 2014.

 

/s/ Rita Rzeszutko Notary Public My Commission Expires: 9/28/2015 [Notarial
Stamp/Seal]



--------------------------------------------------------------------------------

STATE OF Kentucky   ) COUNTY OF Jefferson   )

This 23rd day of December, 2014, personally came before me Pamela Ramp, a Notary
Public in and for said County and State, Douglas Curnutte, who being by me duly
sworn, says that he/she is the Vice President Corporate Development of KINDRED
HEALTHCARE, INC., a Delaware corporation, and that the seal affixed to the
foregoing instrument in writing is the corporate seal of said corporation, and
that said writing was signed and sealed by him/her on behalf of such corporation
by its authority duly given. And the said Vice President Corporate Development
acknowledged the said writing to be the act and deed of said corporation.

WITNESS my hand and notarial stamp/seal this 23rd day of December, 2014.

 

/s/ Pamela Ramp Notary Public My Commission Expires: May 8, 2018 [Notarial
Stamp/Seal]



--------------------------------------------------------------------------------

STATE OF Kentucky   ) COUNTY OF Jefferson   )

This 23rd day of December, 2014, personally came before me Pamela Ramp, a Notary
Public in and for said County and State, Douglas Curnutte, who being by me duly
sworn, says that he/she is the Senior Vice President Corporate Development of
KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation, and that the seal
affixed to the foregoing instrument in writing is the corporate seal of said
corporation, and that said writing was signed and sealed by him/her on behalf of
such corporation by its authority duly given. And the said Senior Vice President
Corporate Development acknowledged the said writing to be the act and deed of
said corporation.

WITNESS my hand and notarial stamp/seal this 23rd day of December, 2014.

 

/s/ Pamela Ramp Notary Public My Commission Expires: May 8, 2018 [Notarial
Stamp/Seal]

 



--------------------------------------------------------------------------------

EXHIBIT A

Wiring Instructions

 

BANK:   

Bank of America

100 West 33rd Street

New York, NY 10001

PAYEE    Ventas, Inc. ABA:    026009593 A/C #:    4427813795



--------------------------------------------------------------------------------

EXHIBIT B

Terminating Leased Properties

 

ID

  

Facility

  

Address

  

City

  

State

   Zip  

140

   Wasatch    3430 Harrison Blvd    Ogden    UT      84403   

247

   St. George    1032 E 100 S    St George    UT      84770   

482

   Wind River    1002 Forest Dr    Riverton    WY      82501   

441

   Cheyenne    3128 Boxelder Dr    Cheyenne    WY      82001   

481

   Rawlins    542 16th St    Rawlins    WY      82301   

585

   Barrington    148 Maple Ave    Great Barrington    MA      01230   

513

   Hallmark    1123 Rockdale Ave    New Bedford    MA      02740   

566

   Windsor    581 Poquonock Ave    Windsor    CT      06095   

148

   Village Square    1586 W San Marcos Blvd    San Marcos    CA      92078   



--------------------------------------------------------------------------------

EXHIBIT C

Release Properties

 

ID

  

Facility

  

Address

  

City

   State    Zip  

116

   Pettigrew Rehab & Healthcare Center    1515 W Pettigrew St    Durham    NC   
  27705   

127

   Northwest Continuum Care Center    128 Beacon Hill Dr    Longview    WA     
98632   

137

   Sunnybrook Healthcare & Rehab Specialists    25 Sunnybrook Rd    Raleigh   
NC      27610   

143

   Raleigh Rehab & Healthcare Center    616 Wade Ave    Raleigh    NC      27605
  

165

   Rainier Vista Care Center    920 12th Ave SE    Puyallup    WA      98372   

188

   Cypress Pointe Rehab & HC Center    2006 S 16th St    Wilmington    NC     
28401   

191

   Silas Creek Manor    3350 Silas Creek Pkwy    Winston-Salem    NC      27103
  

269

   Meadowvale Health & Rehab Center    1529 Lancaster St    Bluffton    IN     
46714   

277

   Rosewood Health Care Center    550 High St    Bowling Green    KY      42101
  

281

   Riverside Manor Health Care    1 State Route 136 W    Calhoun    KY     
42327   

289

   San Luis Medical & Rehab Center    2305 San Luis Pl    Green Bay    WI     
54304   

290

   Bremen Health Care Center    316 Woodies Ln    Bremen    IN      46506   

307

   Lincoln Nursing Center    1410 E Gaston St    Lincolnton    NC      28092   

452

   Sunnyside Care Center    4515 Sunnyside Rd SE    Salem    OR      97302   

501

   Blue Hills Alzheimer’s Care Center    1044 Park St    Stoughton    MA     
02072   

503

   Brigham Manor Nursing & Rehab Center    77 High St    Newburyport    MA     
01950   

508

   Crawford Skilled Nursing & Rehab Center    273 Oak Grove Ave    Fall River   
MA      02723   

516

   Hammersmith House Nursing Care Center    73 Chestnut St    Saugus    MA     
01906   

517

   Oakwood Rehab & Nursing Center    11 Pontiac Ave    Webster    MA      01570
  

518

   Timberlyn Heights Nursing & Alzheimer’s Center    320 Maple Ave    Great
Barrington    MA      01230   

532

   Hillcrest Nursing Center    94 Summer St    Fitchburg    MA      01420   

534

   Country Gardens Skilled Nursing & Rehab    2045 G A R Hwy    Swansea    MA   
  02777   

537

   Quincy Rehab & Nursing Center    11 Mayor Thomas J McGrath Hwy    Quincy   
MA      02169   

542

   Den-Mar Rehab & Nursing Center    44 South St    Rockport    MA      01966   

554

   Westgate Manor    750 Union St    Bangor    ME      04401   

560

   Franklin Woods Health Care Center    2770 Clime Rd    Columbus    OH     
43223   

570

   Pickerington Nursing & Rehab Center    1300 Hill Rd N    Pickerington    OH
     43147   

571

   Logan Health Care Center    300 Arlington Ave    Logan    OH      43138   

572

   Winchester Place Nursing & Rehab Center    36 Lehman Dr    Canal Winchester
   OH      43110   



--------------------------------------------------------------------------------

581

   Blueberry Hill Healthcare    75 Brimbal Ave    Beverly    MA      01915   

584

   Franklin Skilled Nursing & Rehab Center    130 Chestnut St    Franklin    MA
     02038   

587

   River Terrace Healthcare    1675 Main St    Lancaster    MA      01523   

588

   Walden Rehab & Nursing Center    785 Main St    Concord    MA      01742   

593

   Hanover Terrace Healthcare    53 Lyme Rd    Hanover    NH      03755   

634

   Cambridge Health & Rehab Center    1471 Wills Creek Valley Dr    Cambridge   
OH      43725   

660

   Savannah Specialty Care Center    11800 Abercorn St    Savannah    GA     
31419   

707

   Rehab & Nursing Center of Monroe    1212 E Sunset Dr    Monroe    NC     
28112   

713

   Guardian Care of Zebulon    509 W Gannon Ave    Zebulon    NC      27597   

723

   Guardian Care of Rocky Mount    160 N Winstead Ave    Rocky Mount    NC     
27804   

743

   Desert Life Rehab & Care Center    1919 W Medical St    Tucson    AZ     
85704   

744

   Cherry Hills Health Care Center    3575 S Washington St    Englewood    CO   
  80113   

765

   Eastview Medical & Rehab Center    729 Park St    Antigo    WI      54409   

766

   Colonial Manor Medical & Rehab Center    1010 E Wausau Ave    Wausau    WI   
  54403   

769

   North Ridge Med. & Rehab Center    1445 N 7th St    Manitowoc    WI     
54220   

773

   Mt. Carmel Med. & Rehab Center    677 E State St    Burlington    WI     
53105   

775

   Sheridan Medical Complex    8400 Sheridan Rd    Kenosha    WI      53143   

776

   Woodstock Health & Rehab Center    3415 Sheridan Rd    Kenosha    WI     
53140   

782

   Danville Center for Health & Rehab    642 N 3rd St    Danville    KY     
40422   

785

   Hillcrest Health Care Center    3740 Old Hartford Rd    Owensboro    KY     
42303   

787

   Woodland Terrace Health Care Facility.    1117 Woodland Dr    Elizabethtown
   KY      42701   

791

   Whitesburg Gardens Health Care Center    105 Teakwood Dr SW    Huntsville   
AL      35801   

864

   Harrodsburg Health Care Center    853 Lexington Rd    Harrodsburg    KY     
40330   

868

   Lebanon County Manor    700 Monroe Rd    Lebanon    OH      45036   

884

   Masters Health Care Center    278 Dry Valley Rd    Cookeville    TN     
38506   

1231

   Oak Hill Nursing & Rehab Center    544 Pleasant St    Pawtucket    RI     
02860   

1237

   Wyomissing Nursing & Rehab Center    1000 E Wyomissing Blvd    Reading    PA
     19611   